903 So.2d 977 (2005)
FLORIDA PAROLE COMMISSION, Petitioner,
v.
Charles A. HUCKELBURY, Respondent.
No. 1D04-5692.
District Court of Appeal of Florida, First District.
May 6, 2005.
Rehearing Denied June 17, 2005.
*978 Kim M. Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for petitioner.
John D. Middleton, Melrose, for respondent.
PER CURIAM.
We grant the Florida Parole Commission's petition for writ of certiorari and quash the circuit court's order directing the Commission to reconsider setting an effective parole release date for Charles A. Huckelbury.
A decision by the Parole Commission to suspend an inmate's presumptive parole release date and defer setting an effective parole release date can be set aside by a court only for demonstrated abuse in the exercise of the Commission's discretion. See Fla. Parole & Prob. Comm'n v. Paige, 462 So.2d 817 (Fla. 1985); see also Williams v. Fla. Parole Comm'n, 625 So.2d 926 (Fla. 1st DCA 1993). As we observed in Williams, an abuse of discretion may be established in various ways, including a showing that the Commission deviated from the legal requirements imposed upon it, such as the obligation to review the inmate's complete record and to articulate the basis for its decision. An abuse of discretion also occurs if the denial of parole is based upon illegal grounds or improper considerations. Id. at 937; see also Moore v. Fla. Parole & Prob. Comm'n, 289 So.2d 719 (Fla.1974). Here, Huckelbury did not show that the Commission deviated from the legal requirements imposed upon it, and the record likewise fails to establish that the Commission based its decision upon illegal grounds or improper considerations. We therefore conclude that the circuit court departed from the essential requirements of law when it directed the Parole Commission to reconsider its decision.
Accordingly, the circuit court's order is QUASHED, and this matter is REMANDED for further proceedings consistent herewith.
WEBSTER, DAVIS and LEWIS, JJ., concur.